Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zierak (Pub. No.: US 2019/0273132) filed in the IDS on 03/11/2020.
Re claim 1, Zierak, FIG. 4 teaches a semiconductor structure comprising: 
a semiconductor substrate (14); and
a semiconductor-on-insulator region (18/16) above the semiconductor substrate, wherein openings (22, FIG. 3) extend through the semiconductor-on-insulator region (18/16) to the semiconductor substrate and wherein the semiconductor-on-insulator region comprises: 
wherein the insulator-containing cavities are lined (note that the lines are spread along the horizontal and vertical edge of 30); and 
plugs filling at least upper portions (34, [0020]) of the openings, wherein the upper portions of the openings extend vertically through the upper semiconductor layer (18).
Re claim 2, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (12, [0016]) between the semiconductor substrate (14) and the insulator-containing cavities (18/16).
Re claim 3, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each plug comprises any of: 
an insulator plug (30) filling an opening; 
a semiconductor plug (34) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (30/34) comprising a semiconductor section (34) filling an upper portion of an opening and an insulator (30) section filling a lower portion of the opening below the upper portion.
Re claim 4, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, wherein each insulator-containing cavity contains any of: 
a dielectric layer (30); 
a pocket of trapped air, of trapped gas or under vacuum (26); and 
a dielectric layer (30) and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity (30/34/26) is lined with any of a dielectric layer (30) and an epitaxial semiconductor layer (34, [0020]).

Re claim 6, Zierak, FIG. 4 teaches the semiconductor structure of claim 1, 
wherein adjacent cavities (22 of FIG. 3) that extend laterally from the sides of the openings are physically separated by end walls (16/12), 
wherein the upper semiconductor layer (18) and the end walls (sidewalls of 16) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (14, [0011]) and an amorphized and recrystallized top section (12) of each end wall provides electrical isolation.
Re claim 7, Zierak, FIG. 4 teaches a semiconductor structure comprising: 
a semiconductor substrate (14); 
a semiconductor-on-insulator region (12/16/18) above the semiconductor substrate, wherein openings (22 of FIG. 3) extend through the semiconductor-on-insulator region to the semiconductor substrate and wherein the semiconductor-on-insulator region comprises: 
a lower semiconductor layer (12) on the semiconductor substrate; 
an upper semiconductor layer (middle portion of 18) above and physically separated from the lower semiconductor layer (12 of FIG. 4) by insulator-containing cavities (16/26) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined (note that the lines are spread along the horizontal and vertical edge of 30); and 
plugs (34/30) filling at least upper portions of the openings, wherein the upper portions of the openings extend vertically through the upper semiconductor layer; and 
a support structure (10) above the semiconductor substrate and laterally surrounding the semiconductor-on-insulator region (12/16/18), wherein the support structure (10) supports the upper semiconductor layer above the insulator-containing cavities.
Re claim 8, Zierak, FIG. 4 teaches the semiconductor structure of claim 7, wherein each plug comprises any of: 
an insulator plug (30) filling an opening; 
a semiconductor plug (34) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (30/34) comprising a semiconductor section filling an upper portion of an opening (34) and an insulator section filling a lower portion of the opening below the upper portion (30).
Re claim 9, Zierak, FIG. 4 teaches the semiconductor structure of claim 7, wherein each insulator-containing cavity contains any of: 
a dielectric layer (30); 
a pocket of trapped air (26), of trapped gas or under vacuum; and 
a dielectric layer (30) encapsulating a pocket of trapped air, of trapped gas or under vacuum.
Re claim 10, Zierak, FIG. 4 teaches the semiconductor structure of claim 7, wherein adjacent cavities that extend laterally from the sides of the openings are merged forming a single cavity (22 of FIG. 3).
Re claim 11, Zierak, FIG. 4 teaches the semiconductor structure of claim 7, wherein adjacent cavities that extend laterally from the sides of the openings are physically separated by end walls (of 30), and wherein an interface between a crystalized bottom section (14, [0011]) and an amorphized and recrystallized top section (12) of each end wall provides electrical isolation.
Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zang (Patent No.: US 10615177) filed in the IDS on 03/11/2020.
Re claim 1, Zhang, FIG. 20 teaches a semiconductor structure comprising: 
a semiconductor substrate (100); 
a semiconductor-on-insulator region (106/18/60/62/70/138) above the semiconductor substrate, wherein openings (150a, FIG. 19) extend through the semiconductor-on-insulator region to the semiconductor substrate (100) and wherein the semiconductor-on-insulator region comprises: 
an upper semiconductor layer (60/62) above and physically separated from the semiconductor substrate (100) by insulator-containing cavities (18/130/132, col. 4, lines 55-67) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined (note that the lines are spread along vertical edge interfacing between 18 and [130/132]); and 
plugs filling at least upper portions (70) of the openings, wherein the upper portions of the openings extend vertically through the upper semiconductor layer (60/62).
Re claim 7, Zhang, FIG. 20 teaches a semiconductor structure comprising: 
a semiconductor substrate (100); 
a semiconductor-on-insulator region (106/18/60/62/70/138) above the semiconductor substrate, wherein openings (150a, FIG. 19) extend through the semiconductor-on-insulator region to the semiconductor substrate and wherein the semiconductor-on-insulator region comprises: 
a lower semiconductor layer (106) on the semiconductor substrate; 
an upper semiconductor layer (60/62) above and physically separated from the lower semiconductor layer (106) by insulator-containing cavities (18/130/132) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined (note that the lines are spread along vertical edge interfacing between 18 and [130/132]); and 
plugs (70/62) filling at least upper portions of the openings, wherein the upper portions (70) of the openings extend vertically through the upper semiconductor layer; and 
a support structure (148) above the semiconductor substrate and laterally surrounding the semiconductor-on-insulator region (106/18/60/62/70/138), wherein the support structure (148) supports the upper semiconductor layer above the insulator-containing cavities.
Re claim 2, Zhang, FIG. 20 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (106) between the semiconductor substrate (100) and the insulator-containing cavities (18/130/132).
Re claim 3/8, Zhang, FIG. 20 teaches the semiconductor structure of claim 1/7, wherein each plug comprises any of: 
an insulator plug (18) filling an opening; 
a semiconductor plug (62) filling an upper portion of an opening; and 
a semiconductor-on-insulator plug (60/62/18) comprising a semiconductor section (60/62) filling an upper portion of an opening and an insulator section(18) filling a lower portion of the opening below the upper portion.
Re claim 4/9, Zhang, FIG. 20 teaches the semiconductor structure of claim 1/7, wherein each insulator-containing cavity contains an insulator (18) comprising any of: 
a dielectric layer (18); 
a pocket of trapped air (130/132), of trapped gas or under vacuum; and 
a dielectric layer encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (18) and an epitaxial semiconductor layer (60/62).
Re claim 6/11, Zhang, FIG. 20 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities (132 via 130) that extend laterally from the sides of the openings are physically separated by end walls (middle 18), 
wherein the upper semiconductor layer (60/62) and the end walls (sidewalls of 18) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (60/62) and an amorphized and recrystallized top section (sidewalls of middle 18) of each end wall provides electrical isolation.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by GOKTEPELI (Pub. No.: US 2018/0083098).
Re claim 1, GOKTEPELI, FIGS. 3-4 teaches a semiconductor structure comprising: 
a semiconductor substrate (120); and 
a semiconductor-on-insulator region (405/125/110, ¶ [0029]) above the semiconductor substrate, wherein openings (105, note that the cavity 105 is filled with air, claim 9) extend through the semiconductor-on-insulator region to the semiconductor substrate and wherein the semiconductor-on-insulator region comprises: 
an upper semiconductor layer (405) above and physically separated from the semiconductor substrate (120) by insulator-containing cavities (110/305/105) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined (along the edges of 105); and 
plugs filling (the one vertical plug on the far right that connected with pads) at least upper portions of the openings, wherein the upper portions of the openings extend vertically through the upper semiconductor layer (405).
Re claim 7, a semiconductor structure comprising: 
a semiconductor substrate (120); 
a semiconductor-on-insulator region (STI/125/405/305/115) above the semiconductor substrate, wherein openings (105) extend through the semiconductor-on-insulator region to the semiconductor substrate and wherein the semiconductor-on-insulator region comprises: 
a lower semiconductor layer (115) on the semiconductor substrate; 
an upper semiconductor layer (125/405) above and physically separated from the lower semiconductor layer by insulator-containing cavities (STI/305/105) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined; and 
plugs (one plug located in the far right that connected with the pads) filling at least upper portions of the openings, wherein the upper portions of the openings extend vertically through the upper semiconductor layer (125/405); and 
a support structure(150) above the semiconductor substrate and laterally surrounding the semiconductor-on-insulator region (STI/125/405/305/115), wherein the support structure supports the upper semiconductor layer (125/405) above the insulator-containing cavities (STI/305/105).
Re claim 2, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1, wherein the semiconductor-on-insulator region further comprises a lower semiconductor layer (115, [0021]) between the semiconductor substrate (120) and the insulator-containing cavities (110/105).
Re claim 3/8, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, wherein each plug comprises any of: 
an insulator plug (110[STI]) filling an opening; 
a semiconductor plug (405)  filling an upper portion of an opening (105); and 
a semiconductor-on-insulator plug (405/110[STI]) comprising a semiconductor section (125, [0021]) filling an upper portion of an opening and an insulator section filling a lower portion (lowermost portion of STI) of the opening below the upper portion
Re claim 4/9, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, wherein each insulator-containing cavity contains an insulator comprising any of: 
a dielectric layer; 
a pocket of trapped air, of trapped gas or under vacuum; and 
a dielectric layer and encapsulating a pocket of trapped air, of trapped gas or under vacuum, and wherein each insulator-containing cavity is lined with any of a dielectric layer (110[STI]) and an epitaxial semiconductor layer (405).
Re claim 5/10, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, wherein adjacent cavities that extend laterally from the sides (vertical sides) of the openings are merged forming a single cavity (105).
Re claim 6/11, GOKTEPELI, FIGS. 3-4 teaches the semiconductor structure of claim 1/7, 
wherein adjacent cavities that extend laterally from the sides of the openings are physically separated by end walls (305), 
wherein the upper semiconductor layer (125) and the end walls (of 305) comprise different semiconductor materials, and 
wherein an interface between a crystalized bottom section (of 405) and an amorphized and recrystallized top section (sidewalls of STI interface with the cavity 105) of each end wall provides electrical isolation.
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“The Applicant hereby invokes common ownership to disqualify Zierak as prior art against the claimed invention. Specifically, the Applicant submits that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. As indicated in Attachment A, all of the inventors of the disclosed subject matter set forth in Zierak assigned their interests to the following Assignee on February 20, 2018:… 
This assignment was recorded on March 5, 2018 and remained in effect until October 22, 2020. Furthermore, as indicated in Attachment B. the sole inventor of the claimed subject matter in the present patent application assigned his interests to the following Assignee on March 9, 2020:…
This assignment was recorded on March 11, 2020. Therefore, the Applicant submits that Zierak and the claimed invention were subject to an obligation of assignment to the same person (namely GLOBALFOUN DRIES INC.) not later than the effective filing date (March 11, 2020)of the claimed invention and request that Zierak be disqualified as prior art against the present application.”, page 10.

The Examiner respectfully submits that The attachment B is including all the inventors who are NOT listed in the prior art Zierak such as: Michael Zierak, Anthony K. Stamper, John J. Pekarlk, and Vibhor Jain, therefore, the claimed invention were NOT subjected to an obligation of assignment to the same [by THE OTHER] and Zierak still be qualified as prior art against the present application (note that Applicant need to submit the declaration of the persons as listed above in order to meet the requirement).
In response to Applicant’s argument that
“In any case, the Applicant further submits that Zierak does not anticipate the following limitations of amended independent claim 1 or the similar limitations of amended independent claim 7: "wherein the insulator-containing cavities are lined". More specifically, Zierak discloses a structure with an airgap and methods of forming the structure. As shown in Figure 2 and described in the related text, a semiconductor layer 12 (e.g., a SiGe layer) is formed on a semiconductor substrate 14 (e.g., a silicon substrate) and another semiconductor layer 10 (e.g., a silicon layer) is formed on the semiconductor layer 12. Openings 22 are formed that extend through the semiconductor layer 10 to the semiconductor layer 12. As shown in Figure 3 and described in the related text, the semiconductor layer 12 is then selectively removed to form airgap 26. As shown in Figure 4 and described at paragraph [0019], pillars 30 of dielectric material may be formed inside the airgap 26 below the openings 22 with the height of the openings being greater than or equal to the airgap 26. The dielectric pillars 30 are optional and may be omitted. In any case, as shown in Figure 4 and described at paragraph [0020], the openings may be at least partially filled with plugs 34 comprising a semiconductor material. Since the airgap 26 of Zierak is only disclosed as optionally including dielectric pillars aligned below each opening 22 and does not disclose lining the airgap with any material, the Applicant submits that Zierak does not disclose or make obvious the limitation of "wherein the insulator- containing cavities are lined", page 11.

The Examiner respectfully submits that pillars 30 of dielectric material may be formed inside the airgap 26 below the openings 22 with the height of the openings being greater than or equal to the airgap 26. The dielectric pillars 30 are optional (note that optional that means it could be chosen, therefore, said 30 is selected in this case) and Zierak, FIG. 4 reads on: an upper semiconductor layer (18) above and physically separated from the semiconductor substrate (14) by insulator-containing cavities (30/26, ¶ [0017]-[0019]) that extend laterally from sides of the openings, wherein the insulator-containing cavities are lined (note that the lines are spread along the horizontal and vertical edge of 30).
In response to Applicant’s argument that
“…In the rationale for the rejection, openings 150a are equated with the claimed openings. However, since the bottom of each opening 150a is above a stack of epitaxial semiconductor layers (with a cavity 130, 132 therein) and each stack of epitaxial semiconductor layers (with a cavity therein) is above the semiconductor substrate 100, the Applicant submits that these openings 150a do not equate to the claimed openings, which specifically "extend through the semiconductor-on-insulator region to the semiconductor substrate". Since the cavities 130, 132 of Zhang are not disclosed as being lined with any material, the Applicant submits that Zhang also does not disclose or make obvious the limitation of "wherein the insulator-containing cavities are lined".”, pages 12-13.

The Examiner respectfully submits that since the “lining” does not reference to any point or location, the lines along the vertical and horizontal of cavities 130 and 132 should read on the claim language.
Furthermore, claims 1-11 are now subjected to a new ground of rejection under GOKTEPELI.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894